            Case 1:20-cv-00190-RP Document 7 Filed 03/24/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

JESSE SANTOS,                                          §
                                                       §
                 Plaintiff,                            §
                                                       §
v.                                                     §                    1:20-CV-190-RP
                                                       §
CAR FINANCIAL SERVICES, INC.,                          §
                                                       §
                 Defendants.                           §

                                                  ORDER

        On March 23, 2020, Jesse Santos (“Plaintiff”) dismissed all claims in this case without

prejudice. (Dkt. 6). Rule 41(a)(1)(A)(i) allows a plaintiff to voluntarily dismiss an action without a

court order by filing a notice of dismissal before the opposing party serves an answer or a motion

for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant Car Financial Services has not

served an answer or a motion for summary judgment. Plaintiff’s notice is therefore “self-effectuating

and terminates the case in and of itself; no order or other action of the district court is required.” In

re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015), as revised (May 15, 2015).

        As nothing remains to resolve, IT IS ORDERED that the case is CLOSED.

        SIGNED on March 24, 2020.

                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
